Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 5, 7-9, 11-16, 19 and 20 are allowed, renumbered to claims 1-13, respectively.
The following is an examiner’s statement of reasons for allowance:

Walker et al. (US 2013/0241839 A1) discloses a portable electronic device is provided with a touch screen and an electronic device case, wherein the case comprises a touch sensitive display as a drawing pad and a transfer lug to interact with the portable electronic device such that when the portable electronic device is inserted into the case, a user of the portable electronic device can use the touch sensitive display of the case to interact with the portable electronic device.

Gonzalez, III (US 2018/0039300 A1) discloses an auxiliary screen comprises a compartment to house a mobile device, wherein the mobile device includes an integrated display.

Rericha (US 2013/0050164 A1) discloses an electronic device case for housing an electronic device, wherein the case comprises a control portion rotatably about a hinge portion of the case to open or close the case with an electronic device inserted, the electronic display case includes a capacitive touch sensitive user input on a display.


Prior arts of record disclose protective housing/case to house a mobile device and to provide an auxiliary touch-sensitive display screen.

Prior arts of record fail to disclose “a native integrated user input of the mobile device is reproduced on the capacitive touchscreen, the mobile device encasement includes a display controller configured to display mobile device user output onto the auxiliary capacitive touchscreen, and the display controller includes a software application hosted on the mobile device”, as recited in claim 1, and similarly recited in claim 19, in combination with other claimed limitations.

Dependent claims 5, 7-9, 11-16 and 20 are allowable based on their dependency on independent claims 1 and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Weakly (US 2012/0262618 A1) discloses a waterproof case for hand held computing device (Abstract), wherein the case is configured with a touchscreen to provide user interface familiar or replicating user interface of the hand held computing device (paragraphs 89-91).

Kim et al. (US 2014/0323182 A1) discloses a flip-type cover for a portable electronic device (Abstract), wherein the portable electronic device includes memory to store display driver to control display module of the flip-type cover (paragraph 153).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645